We think the appeal bond was filed in time. The affidavit of the appellees in response to the request to dismiss this case for the want of jurisdiction shows that the appeal bond was filed within less than ten days after the judgment of the Justice Court was entered of record, although more than ten days had elapsed *Page 582 
since the day of the court upon which the judgment was announced. Article 1639, Sayles' Civil Statutes, says that the bond shall be filed within ten days from the date of judgment. The judgment does not become a final judgment, although the result of the trial may have been previously announced by the court, until the judgment is entered of record. The declaration by the court, or the entry upon his docket that he has reached a certain result, does not constitute a final judgment. In order for the judgment to be final, it should be entered of record in the minutes of the court, showing a disposition of the cause. The statute says "ten days from the date of the judgment." This language contemplates evidently ten days from the time in which the judgment is entered of record. Therefore, we hold that the appeal bond was filed in time.
On the other questionS in the case we do not think any error is shown, and we only desire further to state, that the rights of the parties to the property in controversy were properly litigated and heard in this case.
The judgment is affirmed.
Affirmed.